Allowable Subject Matter
Claims 34-53 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claim 34:  a constrained device, the constrained device being operable for deployment within a network comprising a Network Address Translation (NAT) node deployed between the constrained device and a manager, the constrained device is operative to: receive, from the manager, configuration information for a Port Control Protocol (PCP) configuration data Object on the constrained device, the configuration information comprising: a value for a Resource in the PCP configuration data Object; and execution of a Resource in the PCP configuration data Object, the execution triggering sending of a PCP request; and; send a PCP Request to the NAT node in accordance with the executed Resource, the PCP request including the Resource value received in the configuration information. The prior art on record did not teach with respect to the independent claim 42:  a manager for managing a constrained device within a network; the network comprising a Network Address Translation (NAT) node deployed between the constrained device and the manager; the manager is operative to configure a Port Control Protocol, PCP, configuration data Object on the constrained device by: replacing a value for a Resource in the PCP configuration data Object; and executing a Resource in the PCP configuration data Object, the execution triggering the constrained device to send a PCP request to the NAT node. The prior art on record did not teach with respect to the independent claim 49:  a method for configuring a constrained device within a network; the network comprising a Network Address Translation (NAT) node deployed between the constrained device and a manager; the method comprising a bootstrapping server: receiving a bootstrap request from the constrained device; creating, on the constrained device, a Port Control Protocol (PCP) configuration data Object comprising a plurality of Resources; and initializing the Resources to default values. The prior art on record did not teach with respect to the independent claim 53:  a bootstrapping server for configuring a constrained device within a network; the network comprising a Network Address Translation (NAT) node deployed between the constrained device and a manager; the bootstrapping server is operative to: receive a bootstrap request from the constrained device; 6Attorney Docket No. 4015-11322 Client Reference No. P73776-US1 create, on the constrained device, a Port Control Protocol (PCP) configuration data Object comprising a plurality of Resources; and initialize the Resources to default values.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454